DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,085,602 (hereinafter, the ‘602 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Consent of Assignee
The Consent of Assignee submitted on August 15, 2022 has been not been accepted. 37 CFR 1.4(d)(2)(iii) states that “the signer’s name must be presented in printed or typed form preferably immediately below of adjacent the S-signature”. The Consent of Assignee of August 15, 2022, does not include the signer’s name adjacent the signature.

Oath/Declaration
The reissue declaration filed on August 15, 2022 is not complete because it only includes page 1 of 2. The Applicant’s signature page is missing. The error provided is sufficient for reissue. The entire reissue declaration needs to be submitted.

Claim Rejections - 35 USC § 251
Declaration
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 251
Original Patent
	The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

	MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 
(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be his or her invention.

	Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
Regarding claim 6, a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, reissue proposed claim 6 covers an embodiment in which the method of providing a variable toilet does not include a second lock.  The first and second lock are essential elements of the invention. The specification does not disclose an embodiment without the second lock.
	Regarding claims 17, the specification states that the embodiments may include one or more manual cleaning mechanisms.  However, the specification does not provide the details as to how the cleaning mechanism would interact with the control system. The drawings do not show the cleaning mechanism. 
Therefore, claims 6-14, 16 and 17, which are directed to a method with just a first lock which do not satisfy the “original patent” requirement.
	Claims 6-14, 16 and 17 are rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

Claim Rejections - 35 USC § 251
Recapture
Claims 6-14 and 17 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

MPEP 1412.02 establishes a three-step test for recapture.  The three-step process is as follows:
(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

Claim 1 is broader than claim 1 of the ‘602 patent. Claim 1 as amended does not require a control system. Claim 6 is broader than claim 6 of the ‘602 patent. Claim 6 as amended does not require a second lock. Claim 15 is broader than claim 15 of the ‘602 patent. Claim 15 as amended does not require a control system.
Therefore step 1 of the three-step test is met for claims 1-20.  

The step of determining whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution includes two sub-steps.  The first sub-step is to determine whether the applicant surrendered any subject matter in the prosecution of the original application.  MPEP 1412.02 defines surrendered subject matter as a claim limitation that was originally relied upon by applicant in the original prosecution to make the claims allowable over the art.  
MPEP 1412.02(I)(B)(1)(A) states “[w]ith respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, ‘[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made.’ Id.”

During the prosecution of the ‘602 patent, the Examiner rejected claims 1-12 and indicated claim 13 as containing allowable subject matter in the non-final action of November 7, 2017. The Examiner rejected claims 1-4 as being unpatentable over Metcalf in view of Miller, claims 5-12 as being unpatentable over Metcalf in view of Miller and further in view of EP 2,120,197. The Applicant responded with arguments and amendments.  The Applicant canceled claims 1 and 3-7, amended claims 2, 8-12 and added claims 14-21. Further, the Applicant argued:
“The combination of Metcalf, Miller, and Holtel does not disclose or suggest a processor programmed to unlock a second lock upon receipt of payment at a payment device, thereby unlocking a door, send a signal to unlock a first lock upon closure of the door, thereby allowing access to a toilet structure, send a signal to lock the first lock upon closure of the toilet structure, and send a signal to lock the second lock upon closure of the door after exit by a user.”
And 
“Applicant also contends that one combining Metcalf and Miller would not arrive at the claimed invention. More particularly, if someone were to create a portable toilet device with the lock on the urinal of Metcalf and the lock on the door of Miller, they would not arrive at the claimed invention. In fact, neither Metcalf nor Miller discloses, nor could possibly suggest, sending signals to lock or unlock one lock based on locking or unlocking of another lock since they each only claim one lock. 
Holtel discloses a method of continuously detecting a number of persons 12 who are standing in a queue 13 before a target 14 and detecting a position of each individual person in the queue corresponding to the target by a detecting device 11. Holtel does not disclose first or second locks and, thus, cannot cure the deficiencies of Metcalf and Miller.”
	See SN 15/391,055, Remarks of January 8, 2018 at pp. 7-8.

	Therefore, the Patent Owner argued that the prior art did not include a first lock and a second lock. Therefore, the amended/newly presented claims must include the argued limitation.  
Claims 6 has deleted the second lock  which is a limitation argued as missing from the prior art.   
  
Therefore, the limitations of a first lock and a second lock are limitations which are considered surrendered subject matter.

The second sub-step is to determine whether any of the broadening of the reissue claims is in the area of the surrendered subject matter. The examiner must analyze all of the broadening aspects of the reissue claims to determine if any of the omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the original application to make the claims allowable over the art.   
Claim 6 is being broadened to omit the surrendered subject matter.  Claim 6 include some of the details of the surrendered subject matter and eliminate some of the details of the surrendered subject matter.
Therefore step 2 of the three-part test is met.
MPEP 1412.02(I)(B)(1)(B) states “[w]ith respect to the “second step” in the recapture analysis, it is to be noted that if the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations. In the decision of In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011), the Federal Circuit stated:
[T]he recapture rule is violated when a limitation added during prosecution is eliminated entirely, even if other narrowing limitations are added to the claim. If the added limitation is modified but not eliminated, the claims must be materially narrowed relative to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. Id. at 1361.”
Therefore, the third step of the analysis does not need to be performed for claim 6.
Therefore, claims 6-14 and 17 improperly recapture surrendered subject matter.

The third step in the recapture analysis is, to determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.  The third step include two different types of analysis that must be performed.  
First, the reissue claim must be compared to any claims canceled or amended during prosecution of the original application.  It is impermissible recapture for a reissue claim to be as broad as, or broader in scope than any claim that was canceled or amended in the original prosecution to define over the art.  Claim scope that was canceled or amended is deemed surrendered and therefore barred from reissue. Clement, 131 F.3d at 1470, 45 USPQ2d at 1165.
Claim 6 delete the details of the second lock.  

Second, it must be determined whether the reissue claim omits or broadens any limitation that was added or argued during the original prosecution to overcome an art rejection. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600.  In any broadening reissue application, the examiner will determine, on a claim-by-claim basis, whether the broadening in the reissue application claim(s) relates to subject matter that was surrendered during the examination of the patent for which reissue is requested) by an amendment narrowing claim scope in order to overcome a rejection and/or argument relying on a claim limitation in order to overcome a rejection.
During the prosecution of the ‘602 patent, argued that the prior art did not disclose a two lock system. Therefore, eliminating the second lock is deleting or broadening the surrendered subject matter. 

Claims 6-14 and 17 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processor” in claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It has been held that the known functions of a general purpose “processor” are “processing”, “receiving” and “storing”. In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011). Claim 1 requires that the processor sends a signal to unlock the second lock, send a signal to unlock the first lock, send a signal to lock the first lock and send a signal to unlock a second lock. The functions recited by the processor are more than receiving, processing and storing. The step of “sending” is not a typical function of the processor without special processing. Therefore, the claimed “processor” alone is not sufficient structure to perform the functions of claim 1. 
The term “processor” as used in claim 1 is a non-structural term that would not be understood by an ordinarily skilled artisan as having sufficiently definite structure to perform all the recited functions. The term is used as merely a substitute for the term “means for” associated with recited functional language and thus invokes the application of § 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “processor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding claims 1 and 15 (and 2-5, 18-20 as being dependent on claims 1 and 15), the Specification has been reviewed for the sufficient structure or algorithm for performing the functions of “send a signal to unlock the second lock upon receipt of payment; send a signal to unlock the first lock upon closure of the door; send a signal to lock the first lock upon closure of the toilet structure; and send a signal to lock the second lock upon closure of the door after exit by a user”.
Column 8, lines 11-45 and Figs. 7 and 8 describe the processor and the steps for performing the claimed functions. At col. 8, the specification states:
In step 201, the user of the portable toilet facility 10 submits payment through the at least one payment device 30. The at least one payment device 30 sends a signal indicative of payment at the at least one payment device 30, upon submission of payment by a user, to the operating device 100. Upon receiving the signal from the at least one payment device 30, the operating device 100 sends a signal to lock 16. In step 202, upon receiving the signal from the operating device 100, the at least one lock 16 coupled to the door 14 switches from a locked position to an unlocked position, unlocking the door 14 and allowing the user access into the enclosure 12e. In step 203, the user enters the enclosure 12 and shuts the door 14, at which point lock 16 is automatically locked. In step 204, once the door 14 is shut and locked, the at least one lock 26 on the at least one toilet structure 18 is unlocked. In step 205, with the at least one lock 26 coupled to the at least one toilet structure 18 unlocked, the user opens the cover 24 or the cover 24 opens by means of any additional electronic or mechanical components in the at least one lock 26.
Once the user finishes using the at least one toilet structure 18, in step 206, the user closes the cover 24 or the cover 24 closes by means of any additional electronic or mechanical components in the at least one lock 26. With the cover 24 closed, in step 207, the at least one lock 26 coupled to the at least one toilet structure 18 re-locks, preventing access to the at least one toilet structure 18. Once 18 relocks, 16 unlocks to allow user to exit. In step 208, the user unlocks and opens or merely opens the door 14 and exists the portable toilet facility 10. In step 209, when the door 14 shuts, after the user leaves, the at least one lock 16 coupled to the door 14 re-locks, preventing access into the portable toilet facility 10 until next payment is made.

The specification discloses the step of receiving a signal that payment was made as being necessary before the step of sending the signal to unlock the second lock. The specification does not convey to one of ordinary skill in the art how the processor knows when to send the signal to unlock the first lock or send a signal to lock to the first lock or to send a signal to lock the second lock … after exit by a user. What information does the processor rely upon to know when to send the signal to unlock the first lock? What information does the processor receive to know to send a signal to lock the first lock upon closure of the toilet structure? How does the processor know that the user has exited? Are there sensors on the lock or the toilet structure? 
The Specification fails to disclose an algorithm that transforms the general processor into a special purpose processor programmed to perform the functions recited in claims 1 and 15 and the dependent claims.

Regarding claims 5, 6, 10-14 and 18-20, the Specification has been reviewed for the sufficient structure or algorithm for performing the functions of “calculate price” or “recalculating the price”. 
Column 6, lines 1-11 and column 8, line 46-column 9, line 15 and Fig. 8 describe the calculating/recalculating the price. The specification points to sensor 50 to detect the submission of payment or potential users. How does the sensor detect the number of potential users? The Specification further states starting at col. 8, line 59:
In step 304, once the operating device 100 receives a signal from the at least one payment device 30 or the at least one sensor 50, the operating device 100 logs the information received through the signal along with the time the operating device 100 received the signal. In step 305, the operating device 100 calculates the frequency of use or time between uses based on the log created in step 304. In step 306, the operating device determines a current price associated with use of the portable toilet facility 10 based on the frequency of use or the time between uses (or based on other data). In many embodiments, the operating device 100 increases the price as the frequency of use increases and decreases the price as the frequency of use decreases.
However, the Specification does not provide a specific algorithm or logic for calculating the pricing. Is there a set frequency in which the price increases? What frequency is required for lowering the price? If the sensor senses potential users, how does it sense the potential users?

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6-14, 16 and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a first lock and a second lock, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification discloses a portable toilet with a first and second lock therefore the locking of the toilet and the door are essential to the disclosed invention. The specification does not disclose a system with only a first lock.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure or algorithm necessary to transform the general processor into a special purpose processor programmed to perform the functions recited in the claims. Further, in claim 6, the second lock has been omitted from the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees:	/CATHERINE S WILLIAMS/                 	 Primary Examiner, Art Unit 3993    

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993